Burr, J. (dissenting):
I dissent.' Plaintiff, whose testimony is uncorroborated, is clearly a discredited witness. But assuming her testimony to be true, she Was guilty of contributory negligence. She knew that the plunger sometimes repeated when her foot was not on the treadle. She knew that if it came down when her *777hand was on the anvil she would be hurt. Notwithstanding this, she deliberately placed her hand on the anvil in order to remove a box which had caught, when she could have used a hook which had been furnished for the purpose of removing boxes under such circumstances and which was there convenient to her use.
Carr, J., concurred.
Judgment and order affirmed, with costs.